                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE


CHAD W. RAMSEY,                     )
                                    )
          Plaintiff,                )
                                    )
v.                                  )                         No. 2:19-CV-32
                                    )
CHILD SUPPORT,                      )
UNICOI COUNTY SHERIFF’S DEPARTMENT, )
          Defendants.               )


                                              ORDER

       This matter is before the Court to consider the Report and Recommendation of the United

States Magistrate Judge dated May 17, 2019, [Doc. 7]. In that Report and Recommendation, the

Magistrate Judge recommends that plaintiff’s motion to proceed in forma pauperis, [Doc. 1], be

granted, but that plaintiff’s complaint be dismissed without prejudice under 28 U.S.C. § 1915(e)

for failure to state a federal claim upon which relief can be granted, [Doc. 7 at 3-4]. Neither party

has filed objections to the recommendation in the time allowed. See Fed. R. Civ. P. 72.

       After consideration of the record as a whole and after careful consideration of the Report

and Recommendation of the United States Magistrate Judge, and for the reasons set out in that

Report and Recommendation which are incorporated by reference herein, it is hereby ORDERED

that this Report and Recommendation is ADOPTED and APPROVED, [Doc. 7], that the plaintiff’s

complaint be dismissed without prejudice

       So ordered.

       ENTER:


                                                                      s/J. RONNIE GREER
                                                             UNITED STATES DISTRICT JUDGE
